Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00611-CV

                      INTEREST OF L.J.L. and J.W.L., Minor Children

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-08129
                       Honorable Angelica Jimenez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we SET ASIDE the trial court’s
November 20, 2020 judgment and REMAND the case to the trial court for rendition of judgment
in accordance with the parties’ agreement. We VACATE and WITHDRAW our June 29, 2022
judgment and opinion with concurrence, and we DISMISS this appeal. Costs are taxed against the
party that incurred them.

       We direct the clerk of this court to issue the mandate immediately.

       SIGNED August 31, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice